The plaintiff's evidence was to the effect that the intestate walked on the railroad crossing and was killed by the defendant's train, and that the intestate at a point 20 yards from the crossing, by simply looking, could have seen down the railroad 200 yards in the direction from which the train approached. The testimony of the plaintiff further showed that the intestate did not look, listen, or turn *Page 278 
her head, and was paying no attention to the train. On this testimony, the court was clearly correct in giving an adverse intimation as to the plaintiff's right to recover.
No error.
Cited: Mitchell v. R. R., 153 N.C. 117; Exum v. R. R., 154 N.C. 411;McNeill v. R. R., 167 N.C. 399; Horton v. R. R., 175 N.C. 484.
(341)